Citation Nr: 0504689	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-22 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the appellant has excessive income for the receipt of 
Department of Veterans Affairs (VA) improved death pension 
benefits.


REPRESENTATION

Appellant represented by:	James P. Murphy, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from November 1945 to March 1947, and who died 
in July 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the VA Regional 
Office (RO) in Boston, Massachusetts, that denied the 
appellant's claim for improved death pension benefits on the 
basis that she had excessive income.  

In November 2003, a hearing was held before the undersigned 
Acting Veterans Law Judge.  At that hearing, the appellant 
submitted additional evidence to the Board.  Since she has 
waived RO consideration of that evidence, the Board can 
proceed to decide this case.


FINDING OF FACT

The appellant's annual countable income, for the annualized 
period beginning in March 2003, after consideration of 
medical expenses, exceeded the maximum annual income 
limitation for a surviving spouse without dependents.  




CONCLUSION OF LAW

The criteria for payment of improved death pension benefits 
for the annualized period beginning in March 2003 have not 
been met.  38 U.S.C.A. § 1541 (West 
2002); 38 C.F.R. §§  3.23, 3.271, 3.272 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has been provided with every opportunity to 
supplement the record regarding her income and expenses to be 
considered in arriving at her annual countable income.  In 
this regard, she has been afforded a personal hearing and has 
submitted, in May 2003, an eligibility verification report, 
and, in September 2003, information relating to prescription 
medication.  There is no indication that any additional 
information exists regarding the appellant's income and 
expenses, or that any further notification would be of any 
benefit at this time.  

The maximum annual income limitation for a surviving spouse 
from December 1, 2002, is $6,497.  38 U.S.C.A. § 1541; 
38 C.F.R. § 3.23; M21-1, Part 1.  

The record reflects that the veteran died in 1986.  The 
appellant filed her claim for improved death pension benefits 
in March 2003.

The appellant has indicated that she receives Social Security 
benefits in the monthly amount of $799, after a $58.70 
deduction for Medicare.  She has reported, at page five of a 
November 2003 hearing held before the undersigned, that she 
pays $124 monthly in supplemental insurance and, at page 
seven, that she pays $180 yearly for prescriptions.  To the 
extent that the prescription information differs from that 
submitted in September 2003, the information provided in the 
transcript is deemed more relevant and probative because it 
provides current information and relates to costs of 
prescriptions during the pertinent time frame, while the 
information provided in September 2003 includes costs of 
prescriptions prior to when the appellant filed her claim for 
benefits.  

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under § 3.272.  
38 C.F.R. § 3.271(a).  Included is recurring income which is 
received or anticipated in equal amounts at regular 
intervals.  38 C.F.R. § 3.271(a)(1).  The gross amount of the 
appellant's Social Security benefits, as reported by the 
Social Security Administration, is $857.70 per month.  
Therefore, her annual Social Security income is $10,292.40.  

Medical expenses in excess of five percent of the maximum 
annual pension rate may be excluded from an individual's 
annual income for the same 12-month period to the extent they 
were unreimbursed.  38 C.F.R. § 3.272(g)(2).  

The appellant's reported medical expenses of $124 per month 
for supplemental insurance, $58.70 per month for Medicare, 
and $180 per year for prescriptions total $2,372.40.  Five 
percent of the maximum annual improved death pension rate of 
$6,497 is $324.  The total unreimbursed medical expense of 
$2,372 minus $324 is $2,048.  The total income of $10,292.40 
minus allowable unreimbursed medical expense of $2,048 leaves 
countable annual income of $8,244. 

On the basis of the above analysis there is no evidence that 
would support the conclusion that the appellant's annual 
countable income is less than the maximum annual rate of 
$6,497, effective December 1, 2002.  All of the evidence 
indicates that her annual countable income exceeds the 
maximum annual income limitation.  Therefore, a preponderance 
of the evidence is against the appellant's claim for improved 
death pension benefits because her income is excessive.  
Although the Board is extremely sympathetic to the financial 
plight facing the appellant, it is also bound by the laws 
passed by the United States Congress, including the maximum 
annual rate of income allowed to be eligible for the benefits 
sought.

Veterans Claims Assistance Act

The Board notes that on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, which made several 
amendments to the law governing certain VA claims, to include 
redefining VA's duty to assist and notification obligations.  
However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51.  In any event, the RO 
provided the appellant with regulations implementing the VCAA 
in the statement of the case, issued in June 2003, and the 
supplemental statement of the case, issued in September 2003.  
Further, in September 2003 the RO provided the appellant 
notice regarding the VCAA by letter.  


ORDER

As the appellant's income was excessive for the annualized 
period beginning in March 2003, entitlement to improved death 
pension benefits based upon that income is not established, 
and the appeal is denied.  

	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


